Title: General Orders, 28 August 1780
From: Washington, George
To: 


                        
                            Head Quarters Tean Neck Monday August 28th 1780
                            Parole Luxemburgh Coutersigns C: R.
                            Watchword Glory
                            For the Day Tomorrow
                            Brigadier General Nixon
                            Lieutenant Colonels  Furnald
                            Conway
                            Brigade Major Oliver
                            For Guard
                            Major Talbot
                        
                        Great irregularity having prevailed in the issues of rum to the several brigades; for the future it is to be
                            issued in the following proportion when there is any in the Magazine.
                        To a Colonel or Lieutenant Colonel Commandant half a Gallon ⅌ week.
                        To a Lieutenant Colonel or Major three pints per week.
                        To a Captain two pints and a Subaltern a pint and a half per week.
                        Rum is to be issued to the soldiery in rainy weather and on fatigue, but on no other occasions except by
                            special order from Head Quarters at a gill ⅌ man, in the first case it shall be issued on returns signed by the
                            commanding officers of brigades; in the last on returns signed by the Quartermaster General, Adjutant General or officer
                            commanding the Corps of Engineers—This order is not to be deviated from on any pretence whatever.
                        Some irregularities having also happened in the Issues of provision by which officers of different corps are
                            inequally serv’d the General absolutely forbids any change to be made in any part of the Army of the rations from time to
                            time established in general orders.
                        The General has been informed of several late instances of parties being sent from the Army by officers
                            commanding Brigades; regiments and even companies without permission from Head Quarters to impress different articles from
                            the inhabitants and that great abuses have resulted there from; as nothing can be more contrary to good order or of more
                            dangerous tendency than this practice it is at all events to be discontinued—When particular circumstances make it
                            necessary to have recourse to this expedient a representation must be made to Head quarters for the purpose, that measures
                            adequate to the end and least injurious to the rights of individuals may be pursued.
                        The General Court martial whereof Colonel Wyllys is president is to sit tomorrow morning nine ô Clock at the
                            place mention’d in orders yesterday.
                        The General Court martial whereof Colonel Greaton is President to assemble at the President’s Markee the same
                            hour—The Members of these Courts are desired to be punctual in their attendance.
                        Two Bakers from each Brigade to be sent this afternoon four ô clock to Orange town to assist the
                            superintendent of the Bakers at that place Each wing gives a sergeant to conduct them.
                        Orderlies for the first mention’d court martial from the left wing; For the last from the right wing.
                        The second Pennsylvania and second Massachusetts brigades each give one for the orderly office.
                        At the General Court Martial whereof Colonel Greaton is President Lieutenant Colonel Conway was tried for
                            "Disobedience of Orders and ungentlemanlike behavior in beating Colonel Ogden’s waiter for being in the exact line of his
                            duty after he was directly informed thereof."
                        The Court are of opinion that Lieutenant Colonel Conway is not Guilty of the Charge exhibited against him and
                            do Acquit him with Honor.
                        The Commander in Chief confirms the opinion of the Court Lieutenant Colonel Conway is released from his
                            Arrest.
                        At the same Court Captain John Dennett of the third New Hampshire regiment was tried for. "Disobedience of
                            orders and neglect of duty in not going to Amherst in New Hampshire and doing the duty he was there ordered to
                                do."
                        
                        The Court do acquit Captain Dennett of the Charge exhibited against him.
                        The General approves the acquittal—Captain Dennett is released from Arrest.
                        Likewise Lieutenant Welsh of the 9 Massachusetts regiment was tried for "Absenting himself from his regiment
                            three days and leaving his Company without an officer to take care of it."
                        The Court are of opinion that Lieutenant Welsh is Guilty of the Charge against him being a breach of Article
                            2d Section 13th of the Articles of war and do sentence him to be dismissed the service.
                        The Commander in Chief approves the sentence and orders it to take place immediately.
                    